DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filled 2/9/2021.
Claims 1-11 and 29-37 are pending.
Claims 1-11 and 29-37 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Response to Arguments
Applicant's amendments to the claims have overcome the 35 U.S.C. 112(b) rejection previously set forth in the previous Office Action. Accordingly, the previous claim rejections under 112(b) has been withdrawn.

Applicant's amendments to the claims have overcome the 35 U.S.C. 101 rejection previously set forth in the previous Office Action. Accordingly, the previous claim rejections under 101 has been withdrawn.
Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant alleges in page 12-13 of the remarks that "Scott does not disclose determining, by a compiler, a plurality of signals to trace, wherein a value of a signal corresponds to a feedback value of a loop and wherein the feedback value is used, by an emulator, to evaluate the loop as a sequential design element. Scott describes a synthesis functionality of an emulation control system that creates "a level of hierarchy per loop in what is referred to as 'loop encapsulation', so that feedback is buried within the hierarchy and loop I/O identified as I/O to the hierarchy." See, Scott at [0101]. The emulation control system is not a compiler that generates a file that is transmitted to an emulator for emulating logic circuits. The emulation control system is used to operate and control the emulator itself. Id at [0018] and [0023]. For at least the foregoing reasons, claim 1, similarly amended claim 29, and the claims dependent therefrom are allowable over the cited references". 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant refers to Scott as not teaching a compiler determining a plurality of signals to trace. However, Larzul is relied upon for teaching the above limitation. Larzul discloses in [Col.7, lines 20-22]) that “the design compiler 310 identifies 20 signals of the DUT to be traced by the emulator 110 during emulation of the DUT”. See below rejection. Examiner notes that Larzul does not explicitly disclose that the logic circuits are connected in a loop having a feedback value. Thus, Scott is maintained.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 has being considered by the examiner.

Claim Objections
Claim 1-11 and 29-37 objected to because of the following informalities: 
Claim 1 recites “determine a plurality of signals to trace, a signal of the plurality of signals”. Examiner suggests amending the claims to recite “determine a plurality of signals to trace, at least one signal of the plurality of signals”. Claim 29 recites similar limitations and is objected similarly. 
Appropriate correction is required.

Examiner’s Note
Examiner Notes that claim 1 recites “a plurality of signal to trace” in lines 8 and 18 of the claim. The above limitation is interpreted as intended use as there is no actual tracing in the claims. Claims 3, 29, and 31 recites similar limitations as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Larzul et al (U.S Patent No. 9,286,424 “Larzul”) in view of Scott et al (U.S. Patent Application Publication 2006/0074622 “Scott”).

Regarding claim 1, Larzul further teaches A non-transitory computer readable medium comprising stored instructions, the instructions when executed by a processor ("Turning now to FIG. 6, it is a block diagram illustrating components of an example machine able to read instructions from a machine-readable medium and execute them in one or more processors (or controller)." [Col.12, lines 38-41]; Fig.6 shows machines readable medium 622 with instructions 624 stored, and processor 602) associated with a compiler (“The host system 120 includes a design compiler 310” [Col.7, lines 8-9]; “The host system 120 may be a single computer” [Col.3, lines 63-64]) cause the processor to:
receive a computerized model of a plurality of logic circuits ("The host system 120 obtains 410 from a user a description of a DUT in HDL" [Col.11, lines 10-11]; "a DUT may include billions of logic circuits and signals" [Col.1, line 28]; Fig.2 shows section files 280-280D comprising logic circuits);
cause the compiler to:
determine a portion of the plurality of logic circuits ("a section 285 may be implemented across multiple FPGAs 220 such that a portion of the section 285 is implemented in one FPGA 220 and portions of the same section 285 are implemented in one or multiple other FPGAs 220." [Col.6, lines 18-21]; Fig.2 shows section 285A-D; “The design compiler 310 synthesizes the HDL of the DUT to create a gate level netlist with a description of the DUT in terms of gate level logic.” [Col.7, lines 17-19])…;
determine a plurality of signals to trace (“the design compiler 310 identifies signals of the DUT to be traced by the emulator 110 during emulation of the DUT.” [Col.7, lines 20-22]), a signal of the plurality of signals corresponding to a connection between two logic circuits of the portion ("the host system 120 also obtains a predetermined list of signals of the DUT that should be traceable during the emulation. To be able to trace each signal, the host system 120 incorporates signal tracing logic into the DUT." [Col.11, lines 22-25]; "the signals traced by the emulator 110 during emulation are inputs of identified sections." [Col.5, lines 3-4]; "Assume that in this example, values of signals 233,235, 237, and/or 238 of section 285A are needed for analysis of the DUT (e.g., requested to be traced by a user of the host system 120)." [Col.6, lines 25-28])…
generate a file describing (i) the computerized model of the plurality of logic circuits ("For a DUT that is to be emulated, the emulator 110 receives from the host system 120 through the interface 115 one or more binary files including a description of the DUT (e.g., a mapping of a gate level or a hardware description language (HDL) level description of the DUT). The binary files describe partitions of the , and (ii) the determined plurality of signal ("the host system 120 also obtains a predetermined list of signals of the DUT that should be traceable during the emulation. To be able to trace each signal, the host system 120 incorporates signal tracing logic into the DUT." [Col.11, lines 22-25]), the file comprising a reduced number of one or more signals of the plurality of signal to trace (“In an environment where millions of signals are traced, having the host system 120 capable of simulating sections of a DUT will dramatically reduce the amount of signals that have to be traced by the FPGAs 220 and the amount of values of signals exchanged between the emulator 110 and the host system 120, thereby conserving emulation resources, communication bandwidth and improving the speed of emulation.” [Col.6, lines 47-54]; “By simulating sections of the DUT in the host system 120, the host system 120 is able to generate certain signals of the DUT instead of the emulator 110 having to trace those signals thereby limiting the amount of signals traced ; and
transmit the file to an emulator ("The host system 120 transmits 510 to the emulator binary files to configure the FPGAs 220 of the emulator 110 to emulate the DUT" [Col.12, lines 9-12]);
cause the emulator (See Emulator 110 in Fig.1-2) to:
emulating the plurality logic circuits using the generated file (“The host system configures the emulator to emulate the DUT and the emulator emulates the DUT accordingly. During emulation, the emulator traces limited signals of the DUT and stores values (e.g., state) of the traced signals” [Col.2, lines 23-27]; “For a DUT that is to be emulated, the emulator 110 receives from the host system 120 through the interface 115 one or more binary files including a description of the DUT (e.g., a mapping of a gate level or a hardware description language (HDL) level description of the DUT). The binary files describe partitions of the DUT created by the host system 120 and a mapping of each partition to an FPGA220. Based on the binary files, the emulator 110 .
Larzul does not appear to explicitly disclose that the portion is connected in a loop. However, Scott teaches the portion connected in a loop ("the tool 301 would identify the set of nets that are part of the same combinational loop. A net is part of a loop (hereafter referred to as a “loopback path") if it has a combinational path that can be traced back to itself. Nets are part of the same loop if any of their loopback paths intersect. There may be, for example, a reconvergent fan-out within a loopback path, in which case all paths along the reconvergent fan-out belong to the same loop. The software state replay tool 301 will also identify the set of inputs and outputs to the loop" [0099]; FIG. 19 shows portion connected in a loop); the connection indicative of where the loop may be broken (“The operation of this process will be apparent with reference to the potentially oscillating feedback between the NAND and AND logical operators in the example circuit illustrated in FIG. 20. In this figure, the nets have been labeled A, B, C, D, and E. It should be noted that, in this example, the synthesis functionality of the emulation control system has inserted a loop-breaking flop between D and C. Net C then is a new net introduced to model the delay of the loop-breaking flop.” [0107]; See also Fig.22), a value of the signal corresponding to a feedback value of the loop (Fig. 20-22 show a NAND and AND gate with two feedback loops; Examiner notes that the feedback value is interpreted as the values of both D and E which are being feedback); and evaluate the loop as a sequential design element using the feedback value of the loop (“Combinational loops can oscillate temporarily .
Larzul and Scott are analogous art because they are from the same field of endeavor of circuit emulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Larzul with the loop and feedback value disclosed by Scott. One of ordinary skill in the art would have been motivated to make this modification to improving the emulation process since it “allows a user to efficiently analyze only desired State information across a circuit design” (Scott, [0010]). Additionally it would be obvious to modify the reducing of signals to trace of Larzul with the circuit representation of Scott to allow “conserving emulation resources, communication bandwidth and improving the speed of emulation” (Larzul, [Col.6, lines 53-54]).
Regarding claim 3, Larzul further teaches determine a minimum number of signals to trace from signals corresponding to connections among the portion of the plurality of logic circuits ("The mapping module 320 may identify the one or more partitions in a manner that only a minimum number of signals may be traced by the emulator 110" [Col.7, lines 54-56]), wherein the file further describes the determined minimum number of signals to trace ("The host system 120 may identify the one or more partitions in a manner that only a minimum number of signals may be traced" [Col.11, lines 38-40]; the partitions are part of the file).

Regarding claim 4, Scott further teaches determine another portion of the plurality of logic circuits connected in another loop (Fig.20 shows another portion of logic circuits connected in a different loop); and combine the portion of the plurality of logic circuits and said another portion of the plurality of logic circuits to form a larger loop encompassing the loop and said another loop ("the software state replay tool 301 will expand the combinatorial loop “region' to include any combinational loops that lie along input or output paths. That is, the region would thus include all combinational paths that may affect each other through oscillation, glitching, or latching in combinational loops. After the region is fully expanded, the software state replay tool 301 can determine a final set of input and output nets" [0100]; "creating a level of hierarchy per loop in what is referred to as "loop encapsulation'. So that feedback is buried within the hierarchy and loop I/O identified as I/O to the hierarchy" [0101]; "the software state replay tool 301 will identify path lengths into and within combinational loop region" [0102]).


Claims 29 and 31-32 recite method claims corresponding with CRM claims 1 and 3-4, and have similar subject matter. Therefore, claims 29 and 31-32 are rejected similarly as claims 1 and 3-4.

Claim 2 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Larzul et al (U.S Patent No. 9,286,424 “Larzul”) in view of Scott et al (U.S. Patent Application Publication 2006/0074622 “Scott”) as applied to claim 1 above, and in further view of Liddell et al (U.S Patent No. 8,640,064 “Liddell”).

Regarding claim 2, Larzul further teaches select a logic circuit of the plurality of logic circuits ("a section 285 may be implemented across multiple FPGAs 220 such that a portion of the section 285 is implemented in one FPGA 220 and portions of the same section 285 are implemented in one or multiple other FPGAs 220." [Col.6, lines 18-21]; Fig.2 shows section 285A-D); select a subsequent logic circuit of the plurality of logic circuits having an input coupled to an output of the logic circuit ("Further assume that signal 233 from section 285A is an input of section 285D. To be .
The combination of Larzul and Scott do not appear to explicitly disclose determining flags and associating flags with logic circuits. However, Liddell teaches determine whether a first flag or a second flag is associated with the logic circuit, the first flag indicating the logic circuit has been already examined, the second flag indicating the logic circuit has not been examined ("Trace bitmap 320 can be implemented as a plurality of single bit flags, where each bit (or flag) corresponds to one trace function available for the net. As such, each flag indicates whether the corresponding trace function is active, e.g., has been turned on, for the net indicated by net ID 315. When a particular flag is set, the trace function corresponding to that flag is active for the net. Each flag, and thus, each trace function, can be turned on or off independently of the others via user input received through SMM 160 of FIG. 1 at or during runtime of the simulation." [Col.5, line 63 - Col.6, line 15]; the first and second flag are equivalent to active and inactive of Scott); associate, responsive to a determination that the logic circuit is associated the first flag, a third flag to the logic circuit, the third flag indicating the logic circuit is a circuit in the portion of the plurality of logic circuits connected in the loop ("Trace dispatcher 600 can loop over the trace bitmap for the net, shifting the trace bitmap right one bit at a time until the trace bitmap has no further set bits. This strategy allows the trace function checking to exit early when the last trace function has been processed. Inside the loop, if the least significant bit is reset, the trace feature is off for the net. Accordingly, the trace dispatcher skips processing for that trace function." [Col.9, lines 11-17]); and associate, responsive to a determination that the logic circuit is associated with the second flag, the first flag to the logic circuit ("each net has, or is associated with, one trace memory structure that can be used to specify the trace functions that are active for the net within the simulation executable (and as such within the simulation)." [Col.5, lines 45-48]).
Larzul, Scott, and Liddell are analogous art because they are from the same field of endeavor of circuit emulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Larzul and Scott with the flags disclosed by Liddell. One of ordinary skill in the art would have been motivated to make this modification for keeping track of the circuit and signals (Liddell, [Col.11, lines 36-37]).

Claim 30 recite method claims corresponding with CRM claim 2, and has similar subject matter. Therefore, claim 30 is rejected similarly as claim 2.

Claims 5-11 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Larzul et al (U.S Patent No. 9,286,424 “Larzul”) in view of Scott et al (U.S. Patent Application Publication 2006/0074622 “Scott”) as applied to claim 1 above, and in further view of Asaad et al (U.S. Patent Application Publication 2012/0117413 “Asaad”).

Regarding claim 5, Larzul further teaches receive, from the emulator, a waveform of a determined signal of the determined plurality of signals, the determined signal traced by the emulator for a plurality of clock cycles during emulation of the portion of the plurality of logic circuits ("The results module 360 provides results from emulating a DUT and simulating sections of the DUT. The results module 360 processes values of the traced signals produced by the simulations of DUT sections and values of the traced signals retrieved from the emulator 110. In one embodiment, the results module 360 retrieves values of the traced signals from the storage 370 and generates a user interface for display to a user that includes representations of values of the traced signals. In one embodiment, the results module 360 is a waveform viewer that generates waveforms of traced signals for display. In one embodiment, the results module 360 includes an API to create a visual waveform of traced signals for display to a user. Processing the traced signals may also include the results module 360 counting events based on the traced signals." [Col.10, lines 46-60]; "the traced signals comprise multiple cycles of the DUT." [Col.2, lines 27-28]); simulate the portion of the plurality of logic circuits for a first set of clock cycles of the plurality of clock cycles based on the computerized model ("The host system 120 also determines 550 signals traced by the emulator 110 to retrieve for simulating the determined sections." [Col.12, lines 25-27]; "The host system 120 simulates 570 the determined sections of the DUT using the traced signals obtained from the emulator 110 and section files describing the design of the sections." [Col.12, lines 32-35]; "the traced signals comprise multiple cycles of the DUT" [Col.2, lines 27-28]); generate an output waveform of an output signal of a logic circuit from the portion of the plurality of logic circuits for the plurality of clock cycles based on the simulation of the portion of the plurality of logic circuits for the first set of clock cycles, the output signal of the logic circuit not traced by the emulator ("the host system 120 .
The combination of Larzul and Scott do not appear to explicitly disclose omit simulation of a portion. However, Asaad teaches omit simulation of the portion of the plurality of logic circuits for a second set of clock cycles of the plurality of clock cycles ("This is achieved by removing all uncertainties from the clocking and external stimuli from the system, which is a significant aspect of one or more embodiments. Cycle-reproducible behavior is an important feature for debugging subtle bugs in the target DUI, whereby the system can re-run the same test and collect waveform trace samples at varying granularity" [0060]; "the simulating includes collecting short Snapshots at regular intervals to identify a periodwhere a fault originates, and obtaining a more complete waveform trace in the identified period where the fault occurs, via a .
Larzul, Scott, and Asaad are analogous art because they are from the same field of endeavor of circuit emulation. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Larzul and Scott with omitting disclosed by Asaad. One of ordinary skill in the art would have been motivated to make this modification since “Cycle-reproducible behavior is an important feature for debugging subtle bugs in the target DUI, whereby the system can re-run the same test and collect waveform trace samples at varying granularity.” (Asaad, [0060]).

Regarding claim 6, Asaad further teaches detect a periodic pattern in an input waveform of an input signal of the logic circuit for the first set of clock cycles ("each are identical circuits distributed one in each target FPGA. FIG. 3 shows synchronizing free-running clock signals with stoppable clock signals. As seen therein, clock phases are generated using a synchronous state machine controller 226 so they all run in lockstep" [0044]; Figure 3 shows the waveforms of the clock); determine a number of times the periodic pattern is repeated in the input waveform of the input signal for the first set of clock cycles ("The DUT (here, DUT partition 220) can be stopped at any DUT clock cycle, while the infrastructure logic (discussed elsewhere herein) is free-running. The DUT resumes when the same relationship (state) of clock waveforms repeats." [0037]; Fig.3 shows waveform to the clock and the pattern is ; and generate the output waveform of the output signal of the logic circuit for the plurality of clock cycles based on the periodic pattern and the number of times the periodic pattern is repeated ("the simulating includes collecting short Snapshots at regular intervals to identify a period where a fault originates, and obtaining a more complete waveform trace in the identified period where the fault occurs, via a simulation replay at a finer granularity." [0079]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Larzul and Scott with the periodic pattern disclosed by Asaad. One of ordinary skill in the art would have been motivated to make this modification since “Cycle-reproducible behavior is an important feature for debugging subtle bugs in the target DUI, whereby the system can re-run the same test and collect waveform trace samples at varying granularity.” (Asaad, [0060]).

Regarding claim 7, Larzul further teaches wherein the input signal of the logic circuit is traced by the emulator or is an output signal of another logic circuit ("the signals traced by the emulator 110 during emulation are inputs of identified sections" [Col.5, lines 3-5]).

Regarding claim 8, Asaad further teaches generate the output waveform of the output signal of the logic circuit for the second set of clock cycles to be in a predetermined state ("Cycle-reproducible behavior is an important feature for debugging subtle bugs in the target DUI, whereby the system can re-run the same test . 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Larzul and Scott with the periodic pattern disclosed by Asaad. One of ordinary skill in the art would have been motivated to make this modification since “Cycle-reproducible behavior is an important feature for debugging subtle bugs in the target DUI, whereby the system can re-run the same test and collect waveform trace samples at varying granularity.” (Asaad, [0060]).

Regarding claim 9, Asaad further teaches determine a reference signal of the logic circuit (Fig.3 shows various clock signals that can be used); determine the first set of clock cycles of the plurality of clock cycles at which the reference signal is in a first state (Fig.3 shows clock cycles with four states S1-S4, the cycles alternate from s1 to s2 to s3 to s4. S1 would be the first state and can be seen as alternating after every four periods); and determine the second set of clock cycles of the plurality of clock cycles at which the reference signal is in a second state different from the first state (Fig.3 shows clock cycles with four states S1-S4, the cycles alternate from s1 to s2 to s3 to s4.  S2 would be the second state and can be seen alternating after every four periods).


Regarding claim 10, Asaad further teaches select an input signal of the logic circuit (Fig.3 shows various clock signals that can be used.); and select another input signal of the logic circuit to be the reference signal, said another input signal having a fewer number of periodic patterns than the input signal (Fig.3 shows x2 which has a fewer number of periodic patterns compared to x1. X1 has an ON state at each S1-S4, whereas X2 has an ON state for only S1 and S3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Larzul and Scott with the periodic pattern disclosed by Asaad. One of ordinary skill in the art would have been motivated to make this modification since “Cycle-reproducible behavior is an important feature for debugging subtle bugs in the target DUI, whereby the system can re-run the same test and collect waveform trace samples at varying granularity.” (Asaad, [0060]).

Regarding claim 11, Asaad further teaches select another input signal of the logic circuit to be the reference signal (Fig.3 shows various clock signals that can be used.), said another input signal coupled to a predetermined port of the logic circuit (Fig.2 shows the configuration of the FPGA device with the clock unit. The signals of Fig.3 are clock signals which are implemented on the FPGA.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Larzul and Scott with the periodic pattern disclosed by Asaad. One of ordinary skill in the art would have been motivated to make this modification since “Cycle-reproducible behavior is an important feature for debugging subtle bugs in the target DUI, whereby the system can re-run the same test and collect waveform trace samples at varying granularity.” (Asaad, [0060]).

Claims 33-37 recite method claims corresponding with CRM claims 5-9, and have similar subject matter. Therefore, claims 33-37 are rejected similarly as claims 1 and 5-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FARAJ AYOUB/
Examiner, Art Unit 2127



/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127